NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2700-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BRUCE KERN,

     Defendant-Appellant.
________________________

                   Submitted July 11, 2022 – Decided July 21, 2022

                   Before Judges Fasciale and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Municipal Appeal No. 20-
                   0006.

                   Bruce Kern, appellant pro se.

                   Grace C. MacAulay, Camden County Prosecutor,
                   attorney for respondent (Jason Magid, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
       Defendant Bruce Kern appeals from the April 6, 2021 order denying his

petition for post-conviction relief (PCR). He also challenges the April 23, 2021

order denying his motion to reconsider the April 6 order.                 We affirm,

substantially for the reasons outlined by Judge Thomas J. Shusted, Jr. in his

cogent oral and written opinions.

                                         I.

       On February 6, 2017, defendant was tried and convicted in the Audubon-

Haddonfield Municipal Court of obstructing the administration of law or other

governmental function, N.J.S.A. 2C:29-1(a).1 The conviction stems from a

January 2017 incident when defendant was stopped on the street by a sergeant

from the Audubon Police Department who was investigating a report of "a male




1
    N.J.S.A. 2C:29-1(a) provides:

             A person commits an offense if he [or she] purposely
             obstructs, impairs or perverts the administration of law
             or other governmental function or prevents or attempts
             to prevent a public servant from lawfully performing an
             official function by means of flight, intimidation, force,
             violence, or physical interference or obstacle, or by
             means of any independently unlawful act. This section
             does not apply to failure to perform a legal duty other
             than an official duty, or any other means of avoiding
             compliance with law without affirmative interference
             with governmental functions.
                                                                               A-2700-20
                                         2
throwing things in the roadway and swinging an object" in "the 600 block of

Nicholson Road."

      At trial, the sergeant testified he saw defendant in the area where the

criminal activity allegedly occurred, so he approached defendant and asked him

for his name and date of birth. Defendant refused to provide this information,

despite the sergeant's repeated requests. Even after defendant was warned he

would be arrested unless he provided the information requested, defendant

"affirmatively indicated . . . he was not going to give [the sergeant] his

identifiers."

      Defendant appeared pro se at trial and elected to testify on his own behalf.

He stated when the sergeant stopped him and asked for his "information,"

defendant answered, "I'm not giving you my information, I don't have to."

Defendant also conceded he "had . . . a little bit of an attitude . . . at that point

because [he] didn't understand why [he] was being stopped."

      Immediately following the conclusion of the trial, defendant was found

guilty of obstruction, sentenced to one year of probation and fines, and ordered

to undergo a mental health evaluation. After the municipal judge advised

defendant he had "[twenty] days from [the date of his conviction] to perfect an

appeal," defendant stated he understood his appellate rights.


                                                                              A-2700-20
                                         3
      Defendant filed a timely appeal from his conviction and sentence with the

Law Division. But because he failed to pay the requisite filing fee for his appeal

after his request for a waiver of the fee was denied, a Law Division judge issued

an order in May 2017 forfeiting the February 7, 2017 filing date of defendant's

appeal. In 2019, we affirmed the May 2017 order, State v. Kern, No. A-4848-

16 (App. Div. Feb. 1, 2019) (slip op. at 2), and several months later, the Supreme

Court denied defendant's petition for certification, State v. Kern, 239 N.J. 392

(2019).

      In February 2020, defendant filed a PCR petition in the Audubon-

Haddonfield Municipal Court, contending his 2017 conviction stemmed from

his being "illegally[] detained, arrested, and charged with [o]bstruction of

[j]ustice for simply remaining silent during an unwarranted fishing expedition

by" the Audubon Police Department. Following a hearing in March 2020, at

which defendant appeared pro se, the same judge who presided over defendant's

municipal trial denied his PCR petition.

      Defendant appealed from the denial to the Law Division. After hearing

argument from defendant's assigned counsel and the State on April 6, 2021,

Judge Shusted orally denied defendant's PCR petition. The judge reviewed the

history of the case and noted defendant's initial appeal from his municipal court


                                                                            A-2700-20
                                        4
conviction "was forfeited . . . pursuant to Rule 1:5-6(c) because . . . defendant

didn't pay a fee." Further, Judge Shusted stated "[t]he claim . . . defendant

raises . . . is procedurally barred under Rule 7:10-2(b)(3) because it could, and

it should have been brought on the direct appeal." The judge explained a PCR

petition "is not a substitute for an appeal" and defendant failed to demonstrate

he qualified for any exception under Rule 7:10-2 that would allow him to now

vault the procedural bar. Additionally, Judge Shusted declined defendant's

request to revisit his 2017 conviction for obstruction, finding defendant's PCR

claims were procedurally barred.          Immediately following argument, Judge

Shusted entered a conforming order denying defendant's petition.

      Defendant moved for reconsideration of the April 6 order. On April 23,

2021, Judge Shusted denied the reconsideration motion, finding it did "not

present any new information" to the court, "[d]efendant's claims were

procedurally barred and . . . [he] had not made any showing of a 'fundamental

injustice' . . . to overcome this bar."

                                          II.

      On appeal, defendant presents the following overlapping arguments for

our consideration: (1) the Law Division judge "misinterpreted the 'fundamental

injustice' exception to the PCR bar where the municipal court's plain error had


                                                                           A-2700-20
                                           5
played a role in the determination of guilt"; and (2) "because the municipal court

made a 'plain error' in the determination of guilt, the defendant's conviction

should be overturn[ed] in the interest of justice and remanded for a new trial."

We are not persuaded.

      Preliminarily, we observe that when we review a Law Division order

resulting from a de novo review of an appeal from a municipal court, we

"consider only the action of the Law Division and not that of the municipal

court." State v. Oliveri, 336 N.J. Super. 244, 251 (App. Div. 2001) (citing State

v. Joas, 34 N.J. 179, 184 (1961)). Further, when a judge decides a PCR petition

without an evidentiary hearing, we conduct a de novo review of the Law

Division's factual findings and legal conclusions. See State v. Harris, 181 N.J.

391, 421 (2004); see also State v. Zeikel, 423 N.J. Super. 34, 41 (App. Div.

2011) (explaining an appellate court's "standard of review is . . . plenary" where

the trial court "did not take any testimony but relied solely on the same

documentary record that is before [the appellate court] on appeal").

      It also is well established a PCR "is not a substitute for appeal from a

conviction or for a motion incident to the proceedings in the trial court."

R. 7:10-2(b)(3). Thus, "a defendant may not employ [PCR] to assert a new claim

that could have been raised on direct appeal." State v. Goodwin, 173 N.J. 583,


                                                                            A-2700-20
                                        6
593 (2002) (citations omitted). Under Rule 7:10-2(d)(1), a defendant may be

barred from asserting any claims he or she could have raised at trial or on direct

appeal unless a judge concludes: "(A) the grounds for relief not previously

asserted could not reasonably have been raised in any prior proceeding; (B )

enforcement of the bar would result in fundamental injustice; or (C) denial of

relief would be contrary to the Constitution of the United States or of New

Jersey."     This   rule   is   intended       "to   promote   finality   in   judicial

proceedings." State v. Echols, 199 N.J. 344, 357 (2009) (quoting State v.

McQuaid, 147 N.J. 464, 483 (1997)).

      Additionally, we note a trial court's decision to deny a motion for

reconsideration will be upheld on appeal unless the motion court's decision was

an abuse of discretion. Granata v. Broderick, 446 N.J. Super. 449, 468 (App.

Div. 2016) (citing Fusco v. Bd. of Educ., 349 N.J. Super. 455, 462 (App. Div.

2002)). An abuse of discretion "arises when a decision is 'made without a

rational explanation, inexplicably departed from established policies, or rested

on an impermissible basis.'" Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002) (quoting Achacoso-Sanchez v. INS, 779 F.2d 1260, 1265 (7th Cir.

1985)). Reconsideration should only be used "for those cases which fall into

that narrow corridor in which either[:] 1) the [c]ourt has expressed its decision


                                                                                 A-2700-20
                                           7
based upon a palpably incorrect or irrational basis, or 2) it is obvious that the

[c]ourt either did not consider, or failed to appreciate the significance of

probative, competent evidence." Cummings v. Bahr, 295 N.J. Super. 374, 384

(App. Div. 1996) (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div.

1990)).

      Mindful of these standards, we agree with Judge Shusted's finding that

defendant's PCR claims were procedurally barred because they could have been

— but were not — addressed on direct appeal. See R. 7:10-2(b)(3) and (d)(1).

Such claims include the contention the municipal judge committed "plain error"

by misinterpreting the obstruction statute. Moreover, we are persuaded Judge

Shusted correctly concluded defendant failed to show a basis to vault the

procedural bar because he did not establish: (1) the grounds for relief not

previously asserted could not reasonably have been raised in any prior

proceeding; (2) enforcement of the bar would result in fundamental injustice; or

(3) there had been an infringement on his constitutional rights. R. 7:10-

2(d)(1)(A)-(C).

      In reaching this result, we are satisfied defendant's PCR claims turn

exclusively on the record established at the municipal trial.      Thus, all the

information necessary to assert his claims was available to him when he


                                                                           A-2700-20
                                       8
appealed from his municipal conviction in 2017. But, as we noted in our 2019

unpublished opinion, defendant failed to cure his deficient appeal, despite the

opportunity to do so, after his request for a waiver of the filing fee was denied ;

and we denied leave to appeal from that denial. Kern, (slip op. at 2-3).

      Finally, because Judge Shusted's April 6 decision was not based upon a

"palpably incorrect or irrational basis" and he did not overlook probative

evidence presented to him, we are convinced he did not abuse his discretion in

denying defendant's reconsideration motion. Cummings, 295 N.J. Super. at 384

(quoting D'Atria, 242 N.J. Super. at 401).

      Affirmed.




                                                                             A-2700-20
                                        9